The order disposing of the case will be reformed to read: "The judgment of the district court will be affirmed in sustaining that ground of the demurrer to the effect that D.E. Woodward, liquidating agent, etc., is not a proper party to the action, and otherwise reversed and remanded, with instructions to proceed with its trial consistent herewith."
A number of questions raised in appellees' brief in chief, but not referred to in the opinion of the court, are reiterated in its brief on motion for rehearing. These questions were all disposed of by the opinion of the court, though not specifically mentioned, and it would be only repetition to review each of the points now urged upon us.
SADLER, C.J., and HUDSPETH, BICKLEY, and ZINN, JJ., concur.